     Case 1:14-cv-07575-DLC-RWL Document 371
                                         373 Filed 02/26/21
                                                   03/01/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SECURITIES AND EXCHANGE COMMISSION,

                                     Plaintiff,
                                                                      14 Civ. 7575 (DLC)
                -against-

 JASON COPE et al.,

                                 Defendants.


         FINAL JUDGMENT AS TO DEFENDANT ANGELIQUE DE MAISON

       Per the Court’s Opinion and Order entered on February 19, 2021 (Docket Entry # 370);

and the Judgment as to Defendant Angelique de Maison (“Defendant”) entered on December 23,

2015 (Docket Entry # 206), which is adopted and incorporated herein but is effective as of the

date of its original entry; Final Judgment is hereby entered against Defendant as follows:

                                                  I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is liable for

disgorgement of $524,885 and a civil penalty in the amount of $4,240,049.30. Defendant shall

satisfy this obligation by paying $4,764,934.30 to the Securities and Exchange Commission

within 14 days after entry of this Final Judgment.

       Defendant may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

                                                  1
      Case 1:14-cv-07575-DLC-RWL Document 371
                                          373 Filed 02/26/21
                                                    03/01/21 Page 2 of 3




       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Angelique de Maison as a defendant in this action; and specifying that payment is

made pursuant to this Final Judgment.

       Defendant shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission’s counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

of the funds shall be returned to Defendant. The Commission shall send the funds paid pursuant

to this Final Judgment to the United States Treasury.

       The Commission may enforce the Court’s judgment for disgorgement and prejudgment

interest by moving for civil contempt (and/or through other collection procedures authorized by

law) at any time after 14 days following entry of this Final Judgment. Defendant shall pay post

judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961.

                                                 II.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the terms, conditions,

relief, and remedies set forth in the Judgment as to Defendant Angelique de Maison (Docket

Entry # 206) shall remain in full force and effect.

                                                 III.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.




                                                  2
     Case 1:14-cv-07575-DLC-RWL Document 371
                                         373 Filed 02/26/21
                                                   03/01/21 Page 3 of 3




                                               IV.

       There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.


        0DUFK
Dated: ______________,  
                       _____

                                             ____________________________________
                                             UNITED STATES DISTRICT JUDGE




                                                3
